PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/861,046
Filing Date: 22 Sep 2015
Appellant(s): SCHERZER et al.



__________________
David L. Parker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that danazol has a water solubility of 10 mg/ml which would not read on the instant claims since the claims require that the unprocessed drug have a water solubility of less than 10 mg/ml. Appellant’s argument has been fully considered but found not to be persuasive. Appellant cites to p. 92, col. 2 in referring to the water solubility of danazol. While it is not expressly stated in the response, it appears Appellant is citing to the Liversidge2 et al. reference. However, Liversidge2 et al. on page 92, col. 2 recites “danazol, which has a low water solubility (10 µg/ml) and poor bioavailability”. 10 µg/ml is equal to 0.01 mg/ml. 0.01 mg/ml is less than 10 mg/ml and is less than 1 mg/ml. Therefore, the teaching of Liversidge2 et al. reads on the limitations of instant claims 54 and 43 as it relates to solubility of the unprocessed drug in water. 
Appellant also argues that the Examiner’s reliance on the teachings of Liversidge2 et al. and Brown et al. to calculate the surface area of the processed danazol of Liversidge et al. is irrelevant to the instant claims since the claims exclude the use of PVP and all the cited references recite PVP as part of the pharmaceutical composition. Appellant’s argument has been fully considered but found not to be persuasive. The Examiner has relied on the teachings of Brown et al. to show that unprocessed danazol inherently has a water solubility of less than 1 mg/ml, particularly a water solubility of 0.4 µg/ml (page 230, column 2, paragraph 2). The Examiner has also relied on the teachings of Brown et al. to show that an untreated (without PVP) danazol particle having a mean diameter of 7.4µm (page 234, column 1, paragraph 3) has a surface area of 2.93 m2/g (page 234, column 1, paragraph 1). Finally, the Examiner e.g. a 10-fold reduction in mean particle size results in a 10-fold increase in specific surface area” (page 95, column 1, paragraph 3). These teachings are independent of the particular surface modified danazol, in fact these teachings are with regard to unprocessed danazol.  The teachings of Liversidge2 et al. with regard to calculating surface area is generic to spherical particles, such as the particles taught in Liversidge et al. (primary reference). That is Liversidge2 et al., which cites to Schott, teaches that a spherical particle that is reduced in size would result in an inversely proportional increase in the particle’s specific surface area. There is no limitation as to the drug or the fact that it is or is not processed in this teaching. Liversidge et al. (primary reference in the 103 rejection) teaches in a preferred embodiment a method for reducing danazol particles having an average particle size of 10µm to danazol particles having an average particle size of 77.5nm and having a surface modifier of PVP (column 8, lines 35-68 and column 9, lines 1-16). Liversidge et al., however, is completely silent as to the surface area of the unprocessed danazol and the surface area of the processed danazol. The Examiner using the average particle size and surface area recited in Brown et al. and the formula cited in Liversidge2 et al. calculated the surface area of the processed danazol recited in Liversidge et al. To arrive at the surface area of the processed danazol, the examiner determined by what factor the Liversidge et al. particles was smaller than the particles of Brown et al. Brown et al. had an average particle size of 7.5µm (7200nm) and Liversidge2 et al. has an average particle size of 77.5nm. That is the average particle size of Liversidge et al. is 92.90 (7200nm/77.5nm) times smaller than the average particle size of Brown et al. Liversidge2 et al. teaches that particle size and surface area are inversely proportional. That is if the particle size is 10 times smaller, then the specific surface area of the particle is 10 times larger. It would therefore stand to reason that if the surface area of the danazol particles of Brown et al. is 2.93 m2/g at a particle size of 7.5µm, then the specific surface area of danazol particles of 2/g (92.90 x 2.93 m2/g). These calculations are independent of the surface modification of the particle. This is a mathematical correlation between particle size and specific surface area. Therefore, it is the Examiner’s contention that the modified danazol particles of Liversidge et al. which are taught to have an average particle size of 77.5nm (0.0775µm), inherently have an unprocessed water solubility of 0.4µg/ml (0.0004 mg/ml) and inherently have a specific surface area of 272.2 m2/g. 
	Appellant also argues that particle size of danazol recited in the cited references are of different sizes and that one of ordinary skill in the art could use different methodologies to create these different particles sizes, either increasing or decreasing the particle size. Appellant’s argument has been fully considered but found not to be persuasive. Appellant’s argument with regard to particle size is not relevant to the issue of the calculation of specific surface area. The fact that one could create particles of danazol with different sizes and by different methodologies is not disputed. The primary reference cited by the Examiner reads on the instantly claimed particle sizes. The question is how to calculate the specific surface area of a particle where the specific surface area of that particle is not determined by experimentation in the lab. Liversidge2 et al. tells us that specific surface area and particle size is inversely related. Appellant in their brief acknowledges this relationship, “since particle size is directly related to surface area, the surface area will be different for particles of different sizes” (Brief page 4, lines 15-16). Therefore, if one knows the specific surface area of a particle at a particular particle size, then it would be a simple calculation to determine the specific surface area of a particle of a different particle size, since the relationship between the particle size and surface area is ascertained from the known particle size and specific surface area. As discussed above, the relationship for a danazol particle for at least one particle size is known and therefore, it would be a simple calculation to determine the specific surface area of other danazol particles of different sizes. Appellant has not provided even one example of a danazol particle that does not follow the inversely proportional relationship of particle size a 10-fold reduction in mean particle size results in a 10-fold increase in specific surface area” is an incorrect means for calculating specific surface area of a particle but merely argues that particle sizes taught are different, which does not appear to address the issue of the specific surface area.
While not argued by Appellant,  Liversidge et al. (primary reference) teach that it is well known that increasing the surface area of a particle results in increase in the dissolution rate of the particulate drug (column 1, lines 28-30). Therefore, the processed danazol particles of Liversidge et al. (primary reference) would have a better dissolution rate compared to unprocessed drug. The Examiners contention is that the particular rate of dissolution instantly claimed is inherent to the processed danazol particles of Liversidge et al. (primary reference), since it possess the same surface area as instantly claimed. 
Furthermore, the instant claims recite that the pharmaceutical composition not comprise PVP. The preferred embodiment of Liversidge et al. (primary reference) teach danazol having a PVP surface modifier. However, Liversidge et al. (primary reference) teach that PVP is one among many surface modifiers that can be used in the pharmaceutical composition. Therefore, it would have been obvious to of ordinary skill in the art at the time of the instant invention to substitute PVP in the preferred composition with a different surface modifier that is not excluded by the negative limitation of the instant claims. 
Finally, danazol is not an antidiabetic agent. 
	For the foregoing reasons all of the limitations of the instant claims are taught, expressly or inherently, and/or suggested by Liversidge et al. (primary reference) as evidenced by the teachings of Brown et al. and Liversidge2 et al.
For the above reasons, it is believed that the rejections should be sustained.

/ALI SOROUSH/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        

Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615    

                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.